Exhibit 10.42
[Execution Copy]
EMPLOYMENT AGREEMENT
          THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into this
2nd day of October, 2006, by and between COMMUNICATIONS SUPPLY CORPORATION (the
“Company”), a wholly-owned subsidiary of Communications Supply Holdings, Inc.
(“CSH”), WESCO DISTRIBUTION, INC. and STEVEN J. RIORDAN (the “Executive”), to be
effective as provided herein.
WITNESSETH:
          WHEREAS, Executive currently serves as President and Chief Executive
Officer of the Company pursuant to that certain employment agreement with the
Company made as of July 1, 2006, as amended of even date herewith (the “Prior
Employment Agreement”); and
          WHEREAS, pursuant to the transactions contemplated by that certain
Agreement and Plan of Merger (the “Merger Agreement”), dated as of October 2,
2006, by and among WESCO Distribution, Inc. (“WESCO”), a wholly-owned subsidiary
of WESCO International, Inc., WESCO Voltage, Inc., and CSH, WESCO Voltage, Inc.
will be merged with and into CSH (the “Merger”) as of the Effective Time as
defined in the Merger Agreement, with CSH continuing as the surviving
corporation and as a wholly-owned subsidiary of WESCO and the Company continuing
as an indirect wholly-owned subsidiary of WESCO; and
          WHEREAS, following the Effective Time, WESCO and the Company desire to
employ Executive and Executive desires to be employed under the terms and
conditions hereinafter provided; and
          WHEREAS, Executive expressly acknowledges that the principal business
of WESCO is the distribution and sale of electrical products and supplies to
commercial and industrial accounts as well as other businesses and entities, and
the principal business of the Company is as described in Section 4 hereof and
          WHEREAS, Executive expressly acknowledges that the work of Executive
for the Company has and will continue to bring Executive into close contact with
the customers and suppliers of WESCO and the Company and that Executive will
have access to confidential information and affairs not readily available to the
public concerning WESCO and the Company; and
          WHEREAS, WESCO and the Company would be irreparably injured if
Executive were to compete with WESCO and the Company in violation of the
restrictive covenants described in this Agreement.
          NOW, THEREFORE, in consideration of the continued employment of
Executive as herein provided, the disclosure by WESCO and the Company to
Executive of the knowledge and information above described, the receipt by
Executive of (i) a fixed employment term and (ii) the compensation and benefits
provided herein and other good and valuable consideration, the receipt

1



--------------------------------------------------------------------------------



 



and sufficiency of which are hereby acknowledged, Executive makes the covenants
hereinafter set forth. Further, Executive understands and acknowledges that such
covenants are required for the fair and reasonable protection of the business
and goodwill of WESCO and the Company and that without the limited restrictions
on Executive’s activities imposed by the covenants the business and goodwill of
WESCO and the Company would suffer irreparable and substantial damage.
          1. Employment and Term. The Company hereby employs Executive for the
term commencing immediately following the Effective Time as defined in the
Merger Agreement (hereinafter referred to as the “Commencement Date”) and
continuing for a period of three (3) years (the “Initial Term”); provided,
however, that the term of employment hereunder shall be automatically extended
for two (2) successive one-year renewal periods commencing on the third and
fourth anniversaries of the Commencement Date, respectively, unless either the
Company or the Executive shall have given notice to the other party that it or
he does not desire to extend the term of employment hereunder, such notice to be
given at least sixty (60) days prior to the third or fourth anniversary of the
Commencement Date, respectively (the term of employment hereunder, and as it may
be so extended, shall be referred to herein as the “Term”). For each of the two
(2) successive one-year renewal periods, the Company and Executive shall enter
into a new employment agreement which shall be similar to the form of employment
agreement attached as part of Exhibit A. At the end of the Term, if the
Executive’s employment has not been terminated earlier, the Executive shall be
an at-will employee of the Company. Executive hereby accepts such employment,
subject to earlier termination in accordance with Section 6.
          2. Position and Duties.
               (a) The Company hereby employs Executive as its Vice President,
Operations and President - Communications Supply Corporation. In such capacity,
Executive shall have the duties of the senior executive officer of the Company
with powers consistent with such position. Executive shall report to the Chief
Operating Officer of WESCO. Executive shall perform such duties and
responsibilities relating to the business of the Company and WESCO as may be
assigned or delegated to him from time to time by the Chief Operating Officer of
WESCO or its designee, which duties shall not be inconsistent with his position
and duties as senior executive officer of the Company. During his employment
Term, Executive shall also serve as an executive and corporate officer of WESCO
without compensation other than as contemplated herein.
               (b) Executive accepts such employment and agrees to:
               (i) devote substantially all of Executive’s efforts, time, energy
and skill (vacations in accordance with Company policy and reasonable absences
due to illness excepted) during regular business hours to the duties of his
employment hereunder.
               (ii) faithfully, loyally, and industriously perform such duties,
subject to the supervision of the senior management of WESCO as contemplated
above; and
               (iii) diligently follow and implement all lawful management
policies and decisions of the Company or WESCO.

2



--------------------------------------------------------------------------------



 



               (c) During the Term of this Agreement, Executive shall not,
without the prior written consent of the Board of Directors of WESCO (the
“Board”), engage (whether or not during normal business hours) m any other
business or professional activity, or serve on the board of directors of another
entity, whether or not such activity is pursued for gain, profit or other
pecuniary advantage; but this shall not be construed as preventing Executive
from (i) investing his personal assets in businesses that do not compete with
the Combined Business of WESCO and the Company or any Affiliate thereof in such
form or manner as will not require any services on the part of Executive in the
operation or the affairs of the entities in which such investments are made and
in which his participation is solely that of an investor, (ii) purchasing
securities in any corporation whose securities are regularly traded on a
national securities exchange, provided that such purchase does not result in
Executive collectively owning beneficially at any time five (5%) percent or more
of the voting securities of any Competing Enterprise or any affiliate thereof or
(iii) engaging in or serving on such civic, community, charitable, educational
or religious activities or organizations. For purposes of this Agreement, the
term “Affiliate” or “affiliate” shall mean any person or entity directly or
indirectly controlling, controlled by, or under common control of WESCO or the
Company and the term “Competing Enterprise” shall mean any person or any
business organization of whatever form, engaged directly or indirectly in the
business of WESCO, the Company or any affiliate in any city or country in any
state of the United States, as well as anywhere outside the United States.
          3. Compensation.
               (a) For his services performed pursuant to this Agreement, during
the period of employment as provided in Section 1 hereof, the Company shall pay
Executive the base salary of Three Hundred and Fifty Thousand Dollars ($350,000)
per annum, subject to annual review for increase (but not decrease) by the
Company’s Board of Directors thereafter, payable in accordance with the
Company’s regular payroll practices as long as Executive is employed by the
Company, unless Executive retires, dies, becomes disabled or Executive’s
employment is terminated by the Company with Cause.
               (b) In addition to the salary to be paid to Executive pursuant to
Section 3(a) and subject to eligibility requirements, during the period of his
employment, as provided in Section 1 hereof, Executive shall be entitled to
participate in all general pension, medical, hospitalization, disability,
insurance plans and programs maintained by the Company for its salaried
employees and shall be afforded such other benefits as are from time to time
generally afforded similarly situated salaried employees of the Company and, to
the extent eligible, may participate in the deferred compensation plans of the
Company. Effective as of January 1, 2008, Executive shall be eligible to receive
the discretionary employer contributions provided under the WESCO Distribution,
Inc. Retirement Savings Plan, m accordance with the terms of such plan.
               (c) For 2006 only, the Executive shall be entitled to receive the
annual incentive bonus provided under paragraph 4 of the Prior Employment
Agreement based on the financial performance of the Company. The Executive shall
not be entitled to any other bonuses from the Company for the year ending
December 31, 2006. For 2007 and each year thereafter, Executive shall be
entitled to: (i) participate in the WESCO Group Vice President & Region Director
Management Incentive Plan, as amended from time to time, or any successor or
replacement plan (the “Incentive Plan”) on the same basis as other similarly
situated senior

3



--------------------------------------------------------------------------------



 



executives of WESCO, and (ii) participate in any other special award programs
provided to similarly situated senior executives of WESCO. The Incentive Plan
may be modified at any time by WESCO in its sole and absolute discretion.
               (d) The Executive shall be entitled to participate in the stock
appreciation rights plan and/or such other equity-based incentive program of
WESCO with grant dates and vesting dates consistent with general awards given to
other WESCO senior executives and in accordance with the terms of the 1999 Long
Term Incentive Plan and form of Stock Appreciation Rights Agreement, in each
case as may be amended from time to time or an applicable successor or
replacement plan or form of agreement.
               (e) The Company shall reimburse Executive for reasonable business
expenses incurred in the performance of his duties hereunder; provided that all
reimbursements for expenses incurred within a calendar year shall be made within
2 ‘/2 months following the end of such year. The Company shall also reimburse
the Executive for all fixed expenses incurred by him on a monthly basis for his
country club membership, provided such reimbursements shall not exceed $9,000
annually. Expenses must be documented in conformity with the policies of the
Company before reimbursements are made.
               (f) The Executive shall be entitled to vacation and sick leave in
accordance with the Company’s policies and practices with respect to its
similarly situated executives, provided, however, that the Executive shall
continue to be entitled to not less than twenty (20) business days paid vacation
each calendar year, the Executive’s vacation days shall be prorated for any
period in which he is not employed for the full calendar year, and any unused
vacation days shall carry over into the next subsequent calendar year only.
               (g) Executive shall be entitled to coverage under such directors
and officers liability insurance policies maintained from time to time by WESCO,
the Company, or any subsidiary for the benefit of its directors and officers.
Executive shall also be entitled to indemnification from and against all costs,
charges and expenses (including reasonable attorneys‘ fees) and advancement of
expenses incurred or sustained in connection with any action, suit or proceeding
to which the Executive or his legal representatives may be made a party by
reason of the Executive’s being or having been a director, officer, employee or
trustee of the Company, WESCO or any of its affiliates or employee benefit
plans, to the same extent provided by WESCO, the Company or any subsidiary to
its directors, officers or trustees. The provisions of this paragraph (g) shall
not be deemed exclusive of any other rights to which the Executive seeking
indemnification may have under any by-law, agreement, vote of stockholders or
directors.
               (h) In order to encourage the Executive to purchase shares of
WESCO common stock, the Board of Directors of ‘WESCO will grant the Executive
stock appreciation rights equal in number to the shares of WESCO common stock
purchased by the Executive with a value up to $700,000, granted at no less than
fair market value of the underlying shares on the date of grant, provided the
shares must be purchased within one year of the Commencement Date, provided
further that the shares must be purchased on no more than three individual
calendar days.

4



--------------------------------------------------------------------------------



 



               (i) During the employment Term, Executive shall receive an
automobile allowance of $1,000 per month, with such allowance to be paid in
accordance with the policies of the Company.
          4. Covenants of the Executive. In order to induce the Company to enter
into this Agreement, Executive hereby agrees as follows:
               (a) Non-Competition. During the Term of this Agreement and for
the Restriction Period (as hereinafter defined) following termination of
Executive’s employment, the Executive shall not, within any jurisdiction or
marketing area in which WESCO, the Company or any of its subsidiaries or
affiliates is doing business, is qualified to do business or has a reasonable
expectation of doing business, directly or indirectly, own, manage, operate,
control, be employed by or participate in the ownership, management, operation
or control of, or be connected in any manner with, any business of the type and
character engaged in or competitive with that conducted by WESCO, the Company or
any of its subsidiaries or affiliates. For purposes of this Agreement, a
business will be deemed to be of the type and character engaged in or
competitive with that conducted by WESCO, the Company or any of its subsidiaries
or affiliates, if such business is involved in the sale or distribution of
structured wire, cable and connectivity products relating to local area networks
or wide area networks and low voltage products to supply connectivity for voice
and data communications, security, building automation, access control and video
distribution (the “Restricted Activities”), provided, however, a business shall
not be deemed to be in competition with WESCO, the Company or any of its
subsidiaries or affiliates, if such business does not derive more than twenty
percent (20%) of its consolidated annual revenues from the Restricted
Activities, and the Executive does not work for, or have any direct involvement
with, any subsidiary or division of such business that is in competition with
WESCO, the Company or any of its subsidiaries or affiliates, and provided
further, that (x) the scope of businesses and the jurisdictions and marketing
areas within which the Executive has agreed not to compete pursuant to this
paragraph (a) of this Section 4 shall, for any challenged activity of the
Executive during the employment Term, be determined as of the date of any such
activity and for the Restriction Period, be determined as of the commencement of
the Restriction Period, and (y) the Executive’s ownership of securities of one
percent (1%), or less of any class of securities of a public company shall not,
by itself, be considered to be competition with WESCO, the Company or any of its
subsidiaries or affiliates. For purposes of this Agreement, the “Restriction
Period” shall be (1) in the case of the Company’s termination of the Executive’s
employment for Cause (as defined in Section 6) or the Executive’s resignation
without Good Reason (as defined in Section 6), the longer of (A) the Initial
Term remaining as of the date of such termination and (B) eighteen (18) months;
and (2) in the case of the Executive’s termination of employment under any other
circumstances, twelve (12) months.
               (b) Nonsolicitation. During the Term of this Agreement and for
the Restriction Period following termination of the Term, the Executive shall
not, directly or indirectly, (i) employ, solicit for employment or otherwise
contract for the services of any individual who is or was at any time within the
preceding twelve (12) months an employee of WESCO, the Company or any of its
subsidiaries or affiliates; (ii) otherwise induce or attempt to induce any
employee of WESCO, the Company or its subsidiaries or affiliates to leave the
employ of WESCO, the Company or such subsidiary or affiliate, or in any way
knowingly interfere with the relationship between WESCO, the Company or any such
subsidiary or affiliate

5



--------------------------------------------------------------------------------



 



and any employee respectively thereof; or (iii) solicit or attempt to solicit
any client, customer, supplier, licensee or other business relation of WESCO,
the Company or any subsidiary or affiliate thereof or induce any such client,
customer, supplier, licensee or business relation to cease doing business with
WESCO, the Company or such subsidiary or affiliate, or interfere in any way with
the relationship between any such client, customer, supplier, licensee or
business relation and WESCO, the Company or any subsidiary or affiliate thereof.
               (c) Nondisclosure; Inventions. For the Term of this Agreement and
thereafter, (i) the Executive shall not divulge, transmit or otherwise disclose
(except as legally compelled by court order, and then only to the extent
required, after prompt notice to the Board of any such order), directly or
indirectly, other than in the regular and proper course of business of WESCO,
the Company and its subsidiaries or affiliates, any customer lists, trade
secrets or other confidential knowledge or information with respect to the
operations or finances of WESCO, the Company or any of its subsidiaries or
affiliates or with respect to confidential or secret processes, services,
techniques, customers or plans with respect to WESCO, the Company or its
subsidiaries or affiliates (all of the foregoing collectively hereinafter
referred to as, “Confidential Information”), and (ii) the Executive will not
use, directly or indirectly, any Confidential Information for the benefit of
anyone other than WESCO, the Company and its subsidiaries or affiliates;
provided, however, that the Executive has no obligation, express or implied, to
refrain from using or disclosing to others any such knowledge or information
which is or hereafter shall become available to the general public other than
through disclosure by the Executive. All Confidential Information, new
processes, techniques, know-how, methods, inventions, plans, products, patents
and devices developed, made or invented by the Executive, alone or with others,
while an employee of WESCO and/or the Company which are related to the business
of WESCO, the Company and its subsidiaries and affiliates shall be and become
the sole property of WESCO and/or the Company, unless released in writing by the
Board, and the Executive hereby assigns any and all rights therein or thereto to
WESCO and/or the Company.
               (d) Nondisparagement. During the Term of this Agreement and
thereafter, the Executive shall not take any action to disparage or criticize
WESCO, the Company or its subsidiaries or affiliates or their respective
employees, officers, directors, owners or customers or to engage in any other
action that injures or hinders the business relationships of WESCO, the Company
or its subsidiaries or affiliates. Nothing contained in this Section 4(d) shall
preclude the Executive from enforcing his rights under this Agreement.
               (e) Return of Company Property. All Confidential Information,
files, records, correspondence, memoranda, notes and other documents (including,
without limitation, those in computer-readable form) and property relating or
belonging to WESCO, the Company or its subsidiaries or affiliates, whether
prepared by the Executive or otherwise coming into his possession in the course
of the performance of his services under this Agreement, shall be the exclusive
property of the Company and shall be delivered to the Company, and not retained
by the Executive (including, without limitation, any copies thereof), promptly
upon request by the Company and, in any event, promptly upon termination of the
employment Term.
               (f) Enforcement. The Executive acknowledges that a breach of his
covenants contained in this Section 4 may cause irreparable damage to WESCO, the
Company and its

6



--------------------------------------------------------------------------------



 



subsidiaries and affiliates, the exact amount of which would be difficult to
ascertain, and that the remedies at law for any such breach or threatened breach
would be inadequate. Accordingly, the Executive agrees that if he breaches or
threatens to breach any of the covenants contained in this Section 4, in
addition to any other remedy which may be available at law or in equity, WESCO,
the Company and its subsidiaries and affiliates shall be entitled to (i) cease
or withhold payment to the Executive of any severance payments described in
Section 6(b)(iii) to the extent provided therein, and/or (ii) specific
performance and injunctive relief to prevent the breach or any threatened breach
thereof without bond or other security or a showing that monetary damages will
not provide an adequate remedy.
               (g) Scope of Covenants. The Company, WESCO and the Executive
further acknowledge that the time, scope, geographic area and other provisions
of this Section 4 have been specifically negotiated by sophisticated commercial
parties and agree that they consider the restrictions and covenants contained in
this Section 4 to be reasonable and necessary for the protection of the
interests of WESCO, the Company and its subsidiaries and affiliates, but if any
such restriction or covenant shall be held by any court of competent
jurisdiction to be void but would be valid if deleted in part or reduced in
application, such restriction or covenant shall apply with such deletion or
modification as may be necessary to make it valid and enforceable. The
restrictions and covenants contained in each paragraph of this Section 4 shall
be construed as separate and individual restrictions and covenants and shall
each be capable of being severed without prejudice to the other restrictions and
covenants or to the remaining provisions of this Agreement.
          5. Company Policies and Handbooks. Executive further covenants and
agrees that during the terms of Executive’s employment he will comply with
WESCO’s Employee Handbook, WESCO’s Employee Intellectual Property Agreement, and
the policies of the Company and WESCO. A copy of WESCO’s Employee Handbook and
policies, including WESCO’s Code of Business Ethics and Conduct and Annual
Representation Letter will be provided to the Executive prior to the
Commencement Date.
          6. Termination.
               (a) Events of Termination, Executive’s employment with the
Company shall terminate upon the earlier to occur of the following:
          (i) Executive’s death;
          (ii) Executive’s substantial and permanent disability (determined m
accordance with the usual policies and practices of the Company);
          (iii) Executive’s termination without Cause (as defined herein) by the
Company, which termination without Cause, and the effective date thereof, shall
be communicated to Executive in writing;
          (iv) Executive’s termination with Cause (as defined herein) by the
Company, which termination with Cause, and the effective date thereof, shall be
communicated to Executive in writing;

7



--------------------------------------------------------------------------------



 



          (v) Executive’s resignation without Good Reason (as defined herein);
or
          (vi) Executive’s resignation with Good Reason (as defined herein).
          For purposes of this Agreement, “Cause” shall mean: the Executive’s
(i) willful disregard or gross neglect of his duties (other than due to
disability), which continues for a period of thirty (30) days following written
notice thereof by WESCO to the Executive; (ii) willful conduct that is
demonstrably injurious to WESCO, the Company or any subsidiary or affiliate
thereof; (iii) material breach of any of the material provisions of this
Agreement or any other written agreement between the Executive and WESCO, the
Company or any subsidiary or affiliate thereof which breach is not cured, to the
extent susceptible to cure, within thirty (30) days after WESCO or the Company
has given notice to the Executive describing such breach; (iv) commission of any
act of fraud, theft and/or financial dishonesty with respect to WESCO, the
Company or any subsidiary or affiliate thereof, including (without limitation)
misappropriation of funds, properties and/or assets; (v) chronic alcoholism,
drug addiction or abuse of illegal drugs, alcohol or other controlled
substances, subject to applicable law; or (vi) commission of, or guilty or nolo
contendere plea to, a felony crime or any misdemeanor involving moral turpitude,
fraud or sexual harassment. For the avoidance of doubt, termination of the
Executive’s employment upon the expiration of the Initial Term following
delivery by the Company of a notice of non-renewal under Section 1 shall be a
termination by the Company without Cause. The existence or non-existence of
Cause shall be determined in good faith by a majority vote of the Board at a
meeting at which the Executive shall have had the opportunity (along with
counsel) to be heard, which meeting shall occur after written notice specifying
the particulars of the conduct by the Executive set forth in clauses (i) through
(vi) above has been given to the Executive and Executive has been afforded the
opportunity to cure as set forth in such clauses. The employment of the
Executive may also be terminated at any time by the Executive by written notice
of resignation delivered to the Company not less than ninety (90) days prior to
the effective date of such resignation.
          For purposes of this Agreement, the terra “Good Reason” means the
occurrence after the Commencement Date of any of the following events (without
the Executive’s express written consent): (i) a reduction by the Company in the
Executive‘s base salary stated in Section 3(a); (ii) a reduction by the Company
in the Executive’s maximum annual bonus opportunity under Section 3(c) below
100% of the amount of base salary in effect under Section 3(a), (iii) the
failure by the Company or WESCO to pay or provide the compensation and benefits
set forth in Section 3 above; (iv) a diminution in the Executive‘s duties or
responsibilities with respect to the Company from those described in
Section 2(a), which for this purpose, shall include, but not be limited to, the
failure to maintain the Executive as the Vice President, Operations and
President - Communications Supply Corporation and senior executive officer of
the Company, unless due to a promotion or increased responsibilities; (v) a
change in the Executive’s primary office location that results in an increase of
more than twenty five (25) miles in the commuting distance from Executive’s
residence as of the Commencement Date to such new office location; or (vi) a
breach of a material provision of this Agreement by the Company, and the Company
has not cured such reduction, failure, diminution, breach or other action within
thirty (30) days after receiving written notice from the Executive stating in
detail the facts and circumstances claimed

8



--------------------------------------------------------------------------------



 



to constitute Good Reason. For the avoidance of doubt, the termination of the
Executive’s employment upon the expiration of the Initial Term following
delivery by the Executive of a notice of non-renewal under Section 1 shall be a
termination by the Executive without Good Reason. For the avoidance of doubt,
termination by the Executive for Good Reason is conditioned on the Executive’s
delivery of a written notice of resignation delivered to the Company not less
than ninety (90) days prior to the effective date of such resignation.
               (b) Effect of Termination of Executive. If Executive’s employment
hereunder shall be terminated prior to the end of the Initial Term, then
Executive shall be entitled to receive the following:
          (i) If employment is terminated by reason of Executive’s death,
Executive shall be entitled to receive salary and benefits through the date of
death.
          (ii) If employment is terminated by reason of Executive’s substantial
and permanent disability, Executive shall be entitled to receive salary and
benefits through the date Executive is determined to be substantially and
permanently disabled.
          (iii) If employment is terminated (A) by the Company without Cause, or
(B) by the Executive for Good Reason, the Executive shall be entitled to receive
an amount equal to: (x) the Executive’s base salary as in effect immediately
prior to the Commencement Date under the Prior Employment Agreement throughout
the period that is the longer of (1) the remainder of the Initial Term, or
(2) twenty-four (24) months from his date of termination (such period being the
“Severance Period”) (payable ratably over the Severance Period); (y) payment for
or reimbursement of the Executive’s portion of any premiums for “continuation
coverage” for purposes of Section 4980B of the Code, ,until the earlier of
(1) the end of the Severance Period, or (2) the date the Executive becomes
eligible for similar benefits under the health plan of a new employer; and
(z) an amount equal to Nine Hundred Thousand Dollars ($900,000); provided that
if (1) the Executive’s employment is terminated prior to December 31, 2006, then
the Executive shall also be entitled to receive an additional amount equal to
Seven Hundred and Seventy-Five Thousand Dollars ($775,000), or (2) the
Executive’s employment is terminated after December 31, 2006 and prior to
July 1, 2007, then the Executive shall also be entitled to receive (aa) his
bonus payable for 2006, to the extent it has not been paid as of his date of
termination, and (bb) an additional amount equal to Seven Hundred and
Seventy-Five Thousand Dollars ($775,000) multiplied by a fraction, the numerator
of which is the number of months remaining in the Severance Period at the time
of the Executive’s termination minus twenty-four (24), and the denominator of
which is twelve (12) (payable, in any case, ratably over the number of months
remaining in the Severance Period). The Executive shall not have any obligation
to seek comparable employment following termination of employment, provided,
however, any payments provided under this subsection (iii) shall be offset by
any compensation the Executive earns with a new employer or from self-employment
if such employment is in violation of Section 4(a) (Non-Competition).

9



--------------------------------------------------------------------------------



 



          (iv) If employment is terminated by the Company with Cause, Executive
shall be entitled to receive salary and benefits through the effective date of
such termination with Cause.
          Notwithstanding the foregoing, in no event shall Executive be entitled
to receive payments under more than one of the preceding subsections.
          Notwithstanding the foregoing, if Executive is a “specified employee”
under Section 409A of the Code, and any payments described under subsections
(iii) above would result in the imposition of an additional tax under that
section, then any payment due under subsection (iii) during the six months
following termination of employment shall be accumulated and paid on the first
day following the six month anniversary of the Executive’s termination of
employment, and each of the remaining payments shall be made at the time
prescribed by subsection (iii).
          As a condition of receiving any payments described under subsections
(iii) above, the Executive agrees to execute, deliver and not to revoke (within
the time period permitted by applicable law) a general release of WESCO, the
Company and their respective officers, directors, employees, and owners from any
and all claims, obligations and liabilities of any kind whatsoever arising from
or in connection with the Executive’s employment or termination of employment
with the Company or this Agreement (including without limitation civil rights
claims), in such form as requested by the Company, it being understood that such
release shall not apply to Executive’s rights to any payments or benefits due
under this Agreement or any employee benefit plan or program in which the
Executive is a participant, any rights Executive may have to indemnification and
to coverage under directors’ and officers’ liability and similar insurance
maintained by the Company or WESCO.
          Executive shall not be entitled to any of the foregoing benefits if
his employment is terminated during a period of at-will employment following the
end of the Term. The Company and Executive acknowledge and agree that the
covenants of executive and the rights and remedies upon breach set forth in
Section 4 hereof shall survive the termination of this Agreement.
Notwithstanding anything to the contrary herein or in the Prior Employment
Agreement, Executive agrees and acknowledges that he is not entitled to payment
of any severance or similar amounts under the Prior Employment Agreement, and
any rights to payments upon any termination of employment shall be governed by
this Agreement.
               (c) Certain Additional Payments.
                    (i) In the event that any payments or benefits received or
to be received by the Executive in connection with the Executive‘s employment by
the Company (whether received before or after the Commencement Date), whether
pursuant to this Agreement or otherwise (collectively the “Company Payments”)
will be subject to the excise tax (such excise tax, together with any interest
or penalties imposed on Executive related thereto, the “Excise Tax”) imposed by
Section 4999 of the Code (or any successor or similar provision), the Company
shall pay to the Executive at the time specified in subsection (iv) below an
additional amount (the “Gross-up Payment”) such that the net amount retained by
the Executive, after deduction of any Excise Tax imposed on the Company Payments
and of any Excise Tax,

10



--------------------------------------------------------------------------------



 



Federal, state, provincial or local income, payroll and/or other taxes, interest
or penalties (imposed within or without the United States of America) upon the
Gross-up Payment, shall be equal to the Company Payments; provided, however,
that no such payments shall be due to the extent that they are duplicative of
any payments received, or to be received, by the Executive under the Prior
Employment Agreement or any other agreement or arrangement with the Company,
WESCO, or any of their affiliates.
                    (ii) For purposes of determining whether any of the Company
Payments and Gross-up Payments (collectively the “Total Payments”) will be
subject to the Excise Tax and the amount of such Excise Tax, (x) the Total
Payments shall be treated as “parachute payments” within the meaning of
Section 280G(b)(2) of the Code, and all “parachute payments” in excess of the
“base amount” (as defined under Section 280G(b)(3) of the Code) shall be treated
as subject to the Excise Tax, unless and except to the extent that, in the
opinion of an internationally-recognized firm of independent certified public
accountants selected by the Company, or tax counsel selected by such accountants
(the “Accountants”), such Total Payments (in whole or in part) either do not
constitute “parachute payments,” represent reasonable compensation for services
actually rendered within the meaning of Section 280G(b)(4) of the Code in excess
of the “base amount” or are otherwise not subject to the Excise Tax, and (y) the
value of any non-cash benefits or any deferred payment or benefit shall be
determined by the Accountants in accordance with the principles of Section 280G
of the Code.
                    (iii) For purposes of determining the amount of the Gross-up
Payment, the Executive shall be deemed to pay Federal income taxes at the
highest marginal rate of Federal income taxation in the calendar year in which
the Company Payment is to be made and state, provincial and local income taxes
at the highest marginal rate of taxation in the state, province and locality of
the Executive’s residence for the calendar year in which the Company Payment is
to be made, net of the maximum reduction in Federal income taxes which could be
obtained from deduction of such state and local taxes if paid in such year. In
the event that the Excise Tax is subsequently determined by the Accountants to
be less than the amount taken into account hereunder at the time the Gross-up
Payment is made, the Executive shall repay to the Company, at the time that the
amount of such reduction in Excise Tax is finally determined, the portion of the
prior Gross-up Payment attributable to such reduction (plus the portion of the
Gross-up Payment attributable to the Excise Tax and Federal, state and local
income tax imposed on the portion of the Gross-up Payment being repaid by the
Executive if such repayment results in a reduction in Excise Tax or a Federal,
state and local income tax deduction). In the event that the Excise Tax is later
determined by the Accountants, the Internal Revenue Service or a court of
competent jurisdiction to exceed the amount taken into account hereunder at the
time the Gross-up Payment is made (including by reason of any payment the
existence or amount of which cannot be determined at the time of the Gross-up
Payment), the Company shall make an additional Gross-up Payment in respect of
such excess at the time that the amount of such excess is finally determined.
                    (iv) The Gross-up Payment or portion thereof provided for in
subsection (iii) above shall be paid on the sixtieth (60th) day following an
event occurring which subjects the Executive to the Excise Tax; provided,
however, that if the amount of such Gross-up Payment or portion thereof cannot
be finally determined on or before such day, the Company shall pay to the
Executive on such day an estimate, as determined in good faith by the

11



--------------------------------------------------------------------------------



 



Accountants, of the minimum amount of such payments and shall pay the remainder
of such payments (together with interest at the rate provided in
Section 1274(b)(2)(B) of the Code), subject to further payments pursuant to
subsection (iii) above, as soon as the amount thereof has been determined. In
the event that the amount of the estimated payments exceeds the amount
subsequently determined to have been due, such excess shall constitute a loan by
the Company to the Executive, payable on the fifth day after demand by the
Company (together with interest at the rate provided in Section 1274(b)(2)(B) of
the Code).
                    (v) In the event of any controversy with the Internal
Revenue Service (or other taxing authority) with regard to the Excise Tax, the
Executive shall permit the Company to control issues related to the Excise T. In
the event of any conference with any taxing authority as to the Excise Tax or
associated income taxes, the Executive shall permit the representative of the
Company to accompany the Executive, and the Executive and the Executive’s
representative shall cooperate with the Company and its representative.
                    (vi) The Company and the Executive shall promptly deliver to
each other copies of any written communications, and summaries of any verbal
communications, with any taxing authority regarding the Excise Tax covered by
this Section 6(c).
                    (vii) Notwithstanding anything contained in this Agreement
or any other agreement between the Executive and the Company or any of its
subsidiaries to the contrary, the Executive and the Company shall in good faith
attempt to agree on steps to ensure that no payments to which the Executive
would otherwise be entitled to receive pursuant to this Agreement or any such
other agreement will be “parachute payments” (as defined in Section 280G(b)(2)
of the Code).
          7. Entire Agreement. Upon becoming effective as of the Commencement
Date, this Agreement shall constitute and express the entire agreement of the
parties with respect to Executive’s employment on and after the Commencement
Date and shall supersede and cancel all prior negotiations, discussions,
agreements and understandings relating to such employment, including the Prior
Employment Agreement. To the extent that any provision of WESCO’s Employee
Handbook, WESCO’s Employee Intellectual Property Agreement, and/or the policies
of the Company are inconsistent with the terms of this Agreement, the terms of
this Agreement shall control.
          8. Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered by hand or mailed within the continental United States by a recognized
overnight delivery service or first class certified mail, return receipt
requested, postage prepaid at such address as the parties may provide. All
notices hereunder shall refer specifically to this Agreement, and all notices
under Section 6 of the Agreement, Termination, shall specifically refer to that
Section.
          9. Binding Agreement. This Agreement shall be binding upon and shall
inure to the benefit of the parties and their respective heirs, legatees,
devisees, personal representatives, successors and assigns.

12



--------------------------------------------------------------------------------



 



          10. Assignability. Executive specifically acknowledges and agrees that
in the event the Company should undergo any change in ownership or change in
structure or control, or should the Company transfer some or all of its assets
to another entity, this Agreement and in particular the Restrictive Covenants
and the right to enforce the Restrictive Covenants contained herein may be
assigned by the Company to any company, business, partnership, individual or
entity, and that Executive will continue to remain bound by the terms of this
Agreement, including the Restrictive Covenants.
          11. Remedies Cumulative; Waiver. All remedies specified herein or
otherwise available shall be cumulative and m addition to any and every other
remedy provided hereunder or now or hereafter available. No term or condition of
this Agreement shall be deemed to have been waived nor shall there be any
estoppel against enforcement of any provision of this Agreement, except by
written instrument of the party charged with such waiver or estoppel. No such
written waiver shall be deemed a continuing waiver unless specifically stated
therein, and each such waiver shall operate only as to the specific term or
condition waived and shall not constitute a waiver of such term or condition for
the future or as to any act other than that specifically waived.
          12. Severability. If any provision of this Agreement shall be adjudged
by any court of competent jurisdiction to be invalid or unenforceable for any
reason, such judgment shall not affect, impair or invalidate the remainder of
this Agreement.
          13. Further Assurances. Each party agrees to cooperate with the other,
and to execute and deliver, or cause to be executed and delivered, all such
other instruments and documents, and to take all such other actions as may be
reasonably requested of it from time to time, in order to effectuate the
provisions and purposes of this Agreement.
          14. Amendment. This Agreement can be amended or modified only by a
written agreement of the parties hereto.
          15. Withholding. The Company shall be entitled to withhold from
payments due hereunder any required federal, state or local withholding or other
taxes.
          16. Counterparts. This Agreement may be executed by the parties hereto
in counterparts, each of which shall be deemed to be an original, but all such
counterparts shall constitute one and the same instrument, and all signatures
need not appear on any one counterpart.
          17. Effective Date. This Agreement shall become effective as of the
Commencement Date as set forth in Section 1 above, provided that as of such date
the Executive has received all compensation-related payments then due under the
Prior Employment Agreement or the Merger Agreement or provision for payment
thereof has been made to the reasonable satisfaction of Executive. In the event
the Merger Agreement shall terminate prior to the Effective Time, than this
Agreement shall terminate and be of no further force or effect.

13



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

     
 
COMMUNICATIONS SUPPLY CORPORATION  
 
  /s/ Michael Deflorio
 
   
 
  By: Michael Deflorio
 
  Title: Director
 
   
 
  EXECUTIVE:  
 
  /s/ Steven J. Riordan
 
   
 
  Steven J. Riordan
 
   
 
  WESCO DISTRIBUTION, INC.
 
   
 
   
 
  By:
 
  Titles:

14



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

     
 
  COMMUNICATIONS SUPPLY CORPORATION
 
   
 
   
 
  By:
 
  Title:
 
   
 
  EXECUTIVE:
 
   
 
   
 
  Steven J. Riordan
 
   
 
  WESCO DISTRIBUTION, INC.  
 
  /s/ Stephen A. VanOss
 
   
 
  By:
 
  Titles: Senior Vice President and Chief Financial and Administrative Officer

15



--------------------------------------------------------------------------------



 



EXHIBIT A TO EMPLOYMENT AGREEMENT
FORM OF
EMPLOYMENT AGREEMENT
FOR RENEWAL PERIODS
          THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into this
           day of                     ,                      , by and among
COMMUNICATIONS SUPPLY CORPORATION (the “Company”), an indirect wholly-owned
subsidiary of WESCO DISTRIBUTION, INC. (“WESCO”), WESCO and STEVEN J. RIORDAN
(the “Executive”), to be effective as provided herein.
     Accordingly, the parties, intending to be legally bound, agree as follows:
1. Position and Duties.
     1.1. Titles; Reporting; Duties. During the Employment Term (as defined in
Section 2), the Company shall continue to employ the Executive and the Executive
shall continue to serve the Company as its
                                         on an at-will basis. As
                    , the Executive shall continue to report to and otherwise
shall be subject to the direction and control of the
[                                        ] of the Company and shall have such
duties, responsibilities and authorities consistent with such position as may be
assigned to him by the [                                        ] from time to
time. The Executive shall use his best efforts to promote the Company’s
interests and he shall perform his duties and responsibilities faithfully,
diligently and to the best of his ability, consistent with sound business
practices. The Executive may be required by the
[                                        ] to provide services to, or otherwise
serve as an officer or director of, any direct or indirect subsidiary of the
Company. The Executive shall comply with the Company’s policies applicable to
executive officers of the Company.
     1.2. Outside Activities. The Executive shall devote substantially all of
his full working time to the business and affairs of the Company.
Notwithstanding the preceding sentence, the Executive may, with the prior
approval of the [                    ], engage in such other business and
charitable activities that do not violate Section 8, create a conflict of
interest or the appearance of a conflict of interest with the Company or
materially interfere with the performance of his obligations to the Company
under this Agreement.
     1.3. Place of Employment. The Executive shall continue to perform his
duties under this Agreement at the Company’s principal executive offices in
                       with the likelihood of substantial business travel.
2. Term of Employment. The term of the Executive’s employment by the Company
under this Agreement shall be for a period of one (1) year commencing on the
Effective Date (the “Employment Term”). The Employment Term shall be subject to
earlier termination under Section 5 or Section 6 or extension as described in
the next sentence. The Employment Term shall be extended automatically for an
additional year as of the first anniversary of the Effective Date and as of each
subsequent annual

16



--------------------------------------------------------------------------------



 



anniversary of the Effective Date (each such anniversary is referred to herein
as an "Anniversary Date") unless at least ninety (90) days prior to any such
Anniversary Date either party shall have given notice to the other party that
the Employment Term shall not be so extended. Delivery of such notice by the
Company prior to the first Anniversary Date shall constitute termination of
Executive’s employment other than for Cause.
3. Compensation.
     3.1. Base Salary. During the Employment Term, the Executive shall be
entitled to receive a base salary (“Base Salary”) at the annual rate in effect
immediately prior to the date hereof for services rendered to the Company or any
of its direct or indirect subsidiaries, payable semi-monthly in accordance with
the Company’s regular payroll practices. The Executive’s Base Salary will be
reviewed annually by the Compensation Committee Board of Directors of the
Company (the “Board”) and may be adjusted in the Compensation Committee’s
discretion.
     3.2. Annual Bonus Compensation. During the Employment Term, the Executive
also shall be entitled to receive incentive compensation (“Bonus”) in such
amounts, ranging from 0% to 100% of Base Salary, and at such times as the
Compensation Committee of the Board may determine in its discretion to award to
him under any incentive compensation or other bonus plan or plans for senior
executives of the Company as may be established by the Company from time to time
(collectively, the “Executive Bonus Plan”). Such Bonus amounts shall be based
upon the degree of achievement of Company earnings, sales growth and return on
investment or other performance criteria established by the Compensation
Committee of the Board. For any partial year, the Bonus opportunity shall be
prorated based upon the number of days worked during such year.
     3.3. Equity Awards. Future grants of stock appreciation rights or other
forms of equity awards to the Executive shall be based upon performance and
award guidelines established periodically by the Compensation Committee of the
Board.
4. Expenses and Other Benefits.
     4.1. Reimbursement of Expenses. During the Employment Term, the Executive
shall be entitled to receive prompt reimbursement for all reasonable expenses
incurred by him (in accordance with the policies and practices presently
followed by the Company or as may be established by the Board for its senior
executive officers) in performing services under this Agreement, provided that
the Executive properly accounts for such expenses in accordance with the
Company’s policies.
     4.2. Employee Benefits. During the Employment Term, the Executive shall be
entitled to participate in and to receive benefits as a senior executive under
all of the Company’s employee benefit plans, programs and arrangements available
to senior executives, subject to the eligibility criteria and other terms and
conditions thereof, as

17



--------------------------------------------------------------------------------



 



such plans, programs and arrangements may be duly amended, terminated, approved
or adopted by the Board from time to time.
     4.3. Automobile Allowance. During the Employment Term, the Executive shall
be entitled to an automobile allowance of $                     per month.
5. Termination of Employment.
     5.1. Death. The Executive’s employment under this Agreement shall terminate
upon his death.
     5.2. Termination by the Company. The Executive’s employment under this
Agreement shall be employment-at-will. The Company may terminate the Executive’s
employment under this Agreement at any time with or without Cause (as defined
below). For purposes of this Agreement, the Company shall have “Cause” to
terminate the Executive’s employment under this Agreement and may complete such
termination within 30 days after the Company gives notice to the Executive that
it believes it has cause to terminate his employment by reason of any of the
following: (a) a material breach of this Agreement by the Executive; (b) the
Executive engaging in a felony or engaging in conduct which is in the good faith
judgment of the Board, applying reasonable standards of personal and
professional conduct, injurious to the Company, its customers, employees,
suppliers, or shareholders; (c) the Executive’s failure to timely and adequately
perform his duties under the Agreement; or (d) the Executive’s material breach
of any manual or written policy, code or procedure of the Company.
     5.3. Termination by the Executive. The Executive may terminate his
employment under this Agreement with or without Good Reason (as defined below).
If such termination is with Good Reason, the Executive shall give the Company
written notice, which shall identify with reasonable specificity the grounds for
the Executive’s resignation and provide the Company with thirty (30) days from
the day such notice is given to cure the alleged grounds for resignation
contained in the notice. A termination shall not be for Good Reason if such
notice is given by the Executive to the Company more than sixty (60) days after
the occurrence of the event that the Executive alleges is Good Reason for his
termination hereunder. For purposes of this Agreement, “Good Reason” shall mean
any of the following to which the Executive shall not consent in writing: (a) a
reduction in the Executive’s Base Salary, excluding any reduction that occurs in
connection with an across-the-board reduction of the salaries of the entire
senior management team; (b) a relocation of the Executive’s primary place of
employment to a location more than 50 miles from Executive’s current office
location without the consent of the Executive; or (c) any material reduction in
the Executive’s offices, titles, authority, duties or responsibilities without
the consent of the Executive.
     5.4. Date of Termination. “Date of Termination” shall mean the earlier of
(a) the date of expiration of the Employment Term (as set forth in Section 2)
and (b) if the Executive’s employment is terminated (i) by his death, the date
of his death, or (ii) pursuant to the provisions of Section 5.2, Section 5.3 or
Section 6, as the case may be, the date on which the Executive’s employment with
the Company actually terminates.

18



--------------------------------------------------------------------------------



 



6. Disability. The Executive shall be determined to be “Disabled” (and the
provisions of this Section 6 shall be applicable) if the Executive is unable to
perform his duties under this Agreement on essentially a full-time basis for six
(6) consecutive months by reason of a physical or mental condition (a
“Disability”) and, within thirty (30) days after the Company gives notice to the
Executive that it intends to replace him due to his Disability, the Executive
shall not have returned to the performance of his duties on essentially a
full-time basis. Upon a determination that the Executive is Disabled, the
Company may replace the Executive without breaching this Agreement.
7. Compensation of the Executive upon Termination.
     7.1. Death. If the Executive’s employment under this Agreement is
terminated by reason of his death, the Company shall pay to the person or
persons designated by the Executive for that purpose in a notice filed with the
Company, or, if no such person shall have been so designated, to his estate, the
amount of (a) the Executive‘s accrued but unpaid Base Salary through the Date of
Termination, (b) any accrued but unpaid Bonus; provided that such-Bonus is
determined to have been earned under the terms of the Executive Bonus Plan and
provided that such Bonus shall be payable at such time as the bonuses of other
senior executives are payable by the Company and (c) any other amounts that may
be reimbursable by the Company to the Executive as expressly provided under this
Agreement. Any amounts payable under this Section 7.1 shall be exclusive of and
in addition to any payments which the Executive’s widow, beneficiaries or estate
may be entitled to receive pursuant to any employee benefit plan or program
maintained by the Company.
     7.2. Disability. In the event of the Executive’s termination by reason of
Disability pursuant to Section 6, the Executive shall continue to receive his
Base Salary as well as all welfare benefits (on an equivalent basis to
Section 7.4(a)(v) below) through the Date of Termination; provided, however,
that such Base Salary payments and continued benefits shall be offset
dollar-for-dollar by the amount of any disability income payments provided to
the Executive under any Company disability-policy to the extent that such
disability insurance was funded by the Company.
     7.3. By the Company for Cause or the Executive Without Good Reason. If the
Executive’s employment is terminated by the Company for Cause, or if the
Executive terminates his employment other than for Good Reason, the Company
shall pay to the Executive, within thirty (30) days of the Date of Termination,
the amount of any accrued but unpaid Base Salary through the Date of Termination
and the Company thereafter shall have no further obligation to the Executive
under this Agreement, other than for payment of any amounts accrued and vested
under any employee benefit plans or programs of the Company.
     7.4. By the Executive for Good Reason or the Company other than for Cause.
          (a) Severance Benefits on Non-Change in Control Termination.
Subject to the provisions of Section 7.4(b) and Section 7.4(d), if prior to the
occurrence

19



--------------------------------------------------------------------------------



 



of a Change in Control or more than one (1) year after the occurrence of a
Change in Control the Company terminates the Executive’s employment without
Cause, or the Executive terminates his employment for Good Reason, then the
Executive shall be entitled to the following benefits (the “Severance
Benefits”):
               (i) the sum of his accrued but unpaid Base Salary through the
Date of Termination, that amount being payable in a single lump sum cash payment
within thirty (30) days of the Date of Termination;
               (ii) a cash amount equal to the Executive’s pro rata Bonus for
the fiscal year in which the Date of Termination occurs, if such Bonus is deemed
earned under the Executive Bonus Plan, payable at such time as bonuses for the
annual period are paid to other executive officers of the Company (such pro rata
Bonus shall be based on a fraction, the numerator of which is the number of days
from the first day of the fiscal year of the Company in which such termination
occurs through and including the Date of Termination and the denominator of
which is 365);
               (iii) a cash amount equal to 1.5 times the Executive’s monthly
Base Salary in effect at the Date of Termination that amount being payable in
monthly installments for eighteen (18) months following the Date of Termination;
               (iv) the Executive shall be fully vested in his stock options,
stock appreciation rights and other equity awards except for any such stock
options, stock appreciation rights and other equity awards that will remain
unvested and be forfeited if their vesting is specifically conditioned on the
achievement of operational and/or financial performance criteria that have not
been met. Any and all vested stock options, stock appreciation rights and other
equity awards will remain excercisable for a period of 60 days following the
date of termination; and
               (v) the Company shall pay the full cost of the Executive’s COBRA
continuation coverage as such coverage is required to be continued under
applicable law; provided, however, that, notwithstanding the foregoing, the
benefits described in this Section 7.4(a)(v) may be discontinued prior to the
end of the period provided in this subsection (v) to the extent, but only to the
extent, that the Executive receives substantially similar benefits from a
subsequent employer.
          (b) Change in Control Benefits. Subject to the provisions of
Section 7.4(b) and Section 7.4(d), if within the one (1)-year period following
the occurrence of a Change in Control the Company terminates the Executive’s
employment without Cause, or the Executive terminates his employment for Good
Reason, then the Executive shall be entitled to the following Severance
Benefits:
               (i) the sum of his accrued but unpaid Base Salary through the
Date of Termination, that amount being payable in a single lump sum cash payment
within thirty (30) days of the Date of Termination;

20



--------------------------------------------------------------------------------



 



               (ii) a cash amount equal to the Executive’s pro rata Bonus for
the fiscal year in which the Date of Termination occurs, if such Bonus is deemed
earned under the Executive Bonus Plan, payable at such time as bonuses for the
annual period are paid to other executive officers of the Company (such pro rata
Bonus shall be based on a fraction, the numerator of which is the number of days
from the first day of the fiscal year of the Company in which such termination
occurs through and including the Date of Termination and the denominator of
which is 365);
               (iii) a cash amount equal to 1.5 times the Executive’s monthly
Base Salary in effect at the Date of Termination that amount being payable in
monthly installments for twenty-four (24) months following the Date of
Termination,
               (iv) the Executive shall be fully vested in his stock options,
stock appreciation rights and other equity awards, and vested stock options,
stock appreciation rights and other equity awards shall remain exercisable by
the Executive for one year following the Date of Termination unless the
transaction documents relating to the Change in Control provide for the earlier
expiration of such stock options, stock appreciation rights and other equity
awards; and
               (v) the Company shall pay the full cost of the Executive’s COBRA
continuation coverage as such coverage is required to be continued under
applicable law; provided, however, that, notwithstanding the foregoing, the
benefits described in this Section 7.4(b)(v) may be discontinued prior to the
end of the period provided in this subsection (v) to the extent, but only to the
extent, that the Executive receives substantially similar benefits from a
subsequent employer.
          (c) Definition of Change in Control. For purposes of this Agreement, a
“Change in Control" shall have the meaning given to such term in the Company’s
Long-Term Incentive Plan.
          (d) Conditions to Receipt of Severance Benefits under Section 7.4(a).
               (i) Release. As a condition to receiving any Severance Benefits
to which the Executive may otherwise be entitled under Section 7.4(a) or (b),
the Executive shall execute a release (the “Release"), which shall include an
affirmation of the restrictive covenants set forth in Section 8 and a
non-disparagement provision, in a form and substance satisfactory to the
Company, of any claims, whether arising under federal, state or local statute,
common law or otherwise, against the Company and its direct or indirect
subsidiaries which arise or may have arisen on or before the date of the
Release, other than any claims under this Agreement or any rights to
indemnification from the Company and its direct or indirect subsidiaries
pursuant to any provisions of the Company’s (or any of its subsidiaries’)
articles of incorporation or by-laws or any directors and officers liability
insurance policies maintained by the Company. If the Executive fails or
otherwise refuses to execute a Release within a reasonable time after the
Company’s request to do so, the Executive shall not be entitled to any Severance
Benefits, or any other benefits provided under this Agreement

21



--------------------------------------------------------------------------------



 



and the Company shall have no further obligations with respect to the payment of
those benefits except as may be required by law.
               (ii) Limitation on Benefits. If, following a termination of
employment that gives the Executive a right to the payment of Severance Benefits
under Section 7.4(a) or (b) the Executive violates in any material respect any
of the covenants in Section 8 or as otherwise set forth in the Release, the
Executive shall have no further right or claim to any payments or other benefits
to which the Executive may otherwise be entitled under Section 7.4(a) or
(b) from and after the date on which the Executive engages in such activities
and the Company shall have no further obligations with respect to such payments
or benefits; provided, however, that the covenants in Section 8 shall continue
in full force and effect.
     7.5. Severance Benefits Not Includable for Employee Benefits Purposes.
Except to the extent the terms of any applicable benefit plan, policy or program
provide otherwise, any benefit programs of the Company that takes into account
the Executive’s income shall exclude any and all severance payments and benefits
provided under this Agreement.
     7.6. Exclusive Benefits. The Severance Benefits payable under
Section 7.4(a) and (b) if they become applicable under the terms of this
Agreement, shall be in lieu of any other severance or similar benefits that
would otherwise be payable under any other agreement, plan, program or policy of
the Company.
     7.7 Certain Additional Payments by the Company.
          (a) Calculation of Gross-Up Payment. Notwithstanding anything in this
Agreement to the contrary, the Company’s regular outside independent public
accounting firm or its regular outside law firm (the “Professional Firm”) shall
determine, promptly following the occurrence of a Change in Control, whether any
economic benefit, payment or distribution by the Company to or for the benefit
of the Executive, whether paid, payable, distributed or distributable pursuant
to the terms of this Agreement or otherwise (a “Payment”), would be subject to
the excise tax imposed by Section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”), (such excise tax referred to in this Agreement as the
“Excise Tax”). In the event it is determined that any Payments would be subject
to the Excise Tax, then the Executive shall be entitled to receive an additional
payment (a “Gross-Up-Payment”) in an amount such that after payment by the
Executive of all applicable federal, state and local income and excise taxes,
the Executive retains an amount equal to the amount he would have retained had
one-half (1/2) of the Excise Tax been imposed upon the Payment; provided,
however, that the foregoing gross-up provision shall not apply in the event that
the Professional Firm determines that the benefits to the Executive under this
Agreement on an after-tax basis (i.e., after federal, state and local income and
excise taxes) if such provision is not applied would exceed the after-tax
benefits to the Executive if Payments were reduced (but not below zero) such
that the value of the aggregate Payments were one dollar ($1) less than the
maximum amount of Payments

22



--------------------------------------------------------------------------------



 



which the Executive may receive without becoming subject to the tax imposed by
Section 4999 of the Code. The initial Gross-Up Payment, if any, as determined
pursuant to this Section 7.7(a), shall be paid to the Executive within thirty
(30) days of the Date of Termination or, if later, within five (5) business days
of the receipt of the Professional Firm’s determination. With respect to all
determinations made by the Professional Firm under this Section 7.7, the
Professional Firm shall provide detailed supporting calculations both to the
Company and the Executive within thirty (30) business days of the Date of
Termination, if applicable, or such earlier time as is requested by the Company.
All determinations by the Professional Firm under this Agreement shall be
binding upon the Company and the Executive.
          (b) Underpayment. As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the Firm,
it is possible that Gross-Up Payments that have not been made by the Company
should have been made (“Underpayment”). In the event that the Executive is
required to make a payment of any Excise Tax, the Professional Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Executive.
     7.8 Consultinq and Cooperation. In connection with the Executive’s
termination of employment, at the Company’s request, the Executive shall enter
into an agreement with the Company under which, for a period of up to
twenty-four (24) months following the Date of Termination, the Executive shall
consult and cooperate with the Company and its representatives with respect to
such matters, and for such compensation, as the parties may mutually agree.
8. Restrictive Covenants.
     8.1. Confidential Information. The Executive hereby acknowledges that in
connection with his employment by the Company he will be exposed to and may
obtain certain information (including, without limitation, procedures,
memoranda, notes, records and customer and supplier lists whether such
information has been or is made, developed or compiled by the Executive or
otherwise has been or is made available to him) regarding the business and
operations of the Company and its subsidiaries or affiliates. The Executive
further acknowledges that such information and procedures are unique, valuable,
considered trade secrets and deemed proprietary by the Company. For purposes of
this Agreement, such information and procedures shall be referred to as
“Confidential Information.” The Executive agrees that all Confidential
Information is and shall remain the property of the Company. The Executive
further agrees, except as otherwise required by law and for disclosures
occurring in the good faith performance of his duties for the Company, while
employed by the Company hereunder and thereafter, to hold in the strictest
confidence all Confidential Information, and not to, directly or indirectly,
duplicate, sell, use, lease, commercialize, disclose or otherwise divulge to any
person or entity any portion of the Confidential Information or use any
Confidential Information for his own benefit or profit or allow any person,
entity or third party, other than the Company and authorized executives of the
same, to use or otherwise gain access to any Confidential Information.

23



--------------------------------------------------------------------------------



 



     8.2. Return of Property. Upon the termination of his employment with the
Company or upon the request of the Company at any time, the Executive shall
promptly deliver to the Company, and shall retain no copies of, any written
materials, records and documents made by the Executive or coming into his
possession concerning the business or affairs of the Company or its direct or
indirect subsidiaries; provided, however, that the Executive shall be permitted
to retain copies of any documents or materials of a personal nature or otherwise
related to the Executive’s rights under this Agreement.
     8.3. Non Competition. During the Employment Term and for a period of
twenty-four (24) months after the Date of Termination, the Executive shall not,
unless he receives the prior written consent of the Company, directly or
indirectly, own an interest in, manage, operate, join, control, lend money or
render financial or other assistance to, participate in or be connected with, as
an officer, employee, partner, stockholder, consultant or otherwise, or engage
in any activity or capacity (collectively, the “Competitive Activities”) with
respect to any individual, partnership, limited liability company, firm,
corporation or other business organization or entity (each, a “Person”), that is
engaged directly or indirectly in the distribution of electrical construction
products or electrical and industrial maintenance, repair and operating
supplies, or the provision of integrated supply services, or that is in
competition with any of the business activities of the Company or its direct or
indirect subsidiaries anywhere in the world; provided, however, that the
foregoing (a) shall not apply with respect to any line-of-business in which the
Company or its direct or indirect subsidiaries was not engaged on or before the
Date of Termination, and (b) shall not prohibit the Executive from owning, or
otherwise having an interest in, less than one percent (10/0) of any
publicly-owned entity or three percent (3%) of any private equity fund or
similar investment fund that invests in companies engaged in the distribution of
electrical construction products or electrical and industrial maintenance,
repair and operating supplies, or the provision of integrated supply services,
provided the Executive has no active role with respect to any investment by such
fund in any Person referred to in this Section 8.3.
     8.4. Non-Solicitation. During the Employment Term and for a period of
twenty-four (24) months after the Date of Termination, the Executive shall not,
whether for his own account or for the account of any other Person (other than
the Company or its direct or indirect subsidiaries), intentionally solicit,
endeavor to entice away from the Company or its direct or indirect subsidiaries,
or otherwise interfere with the relationship of the Company or its direct or
indirect subsidiaries with, (a) any person who is employed by the Company or its
direct or indirect subsidiaries (including any independent sales representatives
or organizations), or (b) any client or customer of the Company or its direct or
indirect subsidiaries.
     8.5. Assiqnment of Developments. If at any time or times during the
Executive’s employment, whether during work hours or off-duty hours, the
Executive shall (either alone or with others) make, conceive, create, discover,
invent or reduce to practice any Development (as defined below) that (i) relates
to the business of the Company or any customer of or supplier to the Company or
any of the products or

24



--------------------------------------------------------------------------------



 



services being developed, manufactured or sold by the Company or which may be
used in relation therewith; or (ii) results from tasks assigned to the Executive
by the Company; or (iii) results from the use of premises or personal property
(whether tangible or intangible) owned, leased or contracted for by the Company,
then all such Developments and the benefits thereof are and shall immediately
become the sole and absolute property of the Company and its assigns, as works
made for hire or otherwise. The term “Development” shall mean any invention,
modification, discovery, design, development, improvement, process, software
program, work of authorship, documentation, technique, know-how, trade secret or
intellectual property right whatsoever or any interest therein (whether or not
patentable or registerable under copyright, trademark or similar statutes or
subject to analogous protection). The Executive shall promptly disclose to the
Company (or any persons designated by it) each such Development. The Executive
hereby assign all rights (including, but not limited to, rights to inventions,
patentable subject matter, copyrights and trademarks) the Executive may have or
may acquire in the Developments and all benefits and/or rights resulting
therefrom to the Company and its assigns without further compensation and shall
communicate, without cost or delay, and without disclosing to others the same,
all available information relating thereto (with all necessary plans and models)
to the Company.
     8.6. Injunctive Relief. The Executive acknowledges that a breach of any of
the covenants contained in this Section 8 may result in material, irreparable
injury to the Company for which there is no adequate remedy at law, that it
shall not be possible to measure damages for such injuries precisely and that,
in the event of such a breach or threat of breach, the Company shall be entitled
to obtain a temporary restraining order and/or a preliminary or permanent
injunction restraining the Executive from engaging in activities prohibited by
this Section 8 or such other relief as may be required to specifically enforce
any of the covenants in this Section 8. To the extent that the Company seeks a
temporary restraining order (but not a preliminary or permanent injunction), the
Executive agrees that a temporary restraining order may be obtained ex pane.
     8.7. Adjustment of Covenants. The parties consider the covenants and
restrictions contained in this Section 8 to be reasonable. However, if and when
any such covenant or restriction is found to be void or unenforceable and would
have been valid had some part of it been deleted or had its scope of application
been modified, such covenant or restriction shall be deemed to have been applied
with such modification as would be necessary and consistent with the intent of
the parties to have made it valid, enforceable and effective.
9. Miscellaneous.
     9.1. Assignment; Successors; Bindinq Agreement. This Agreement may not be
assigned by either party, whether by operation of law or otherwise, without the
prior written consent of the other party, except that any right, title or
interest of the Company arising out of this Agreement may be assigned to any
corporation or entity controlling, controlled by, or under common control with
the Company, or succeeding to the

25



--------------------------------------------------------------------------------



 



business and substantially all of the assets of the Company or any affiliates
for which the Executive performs substantial services. Subject to the foregoing,
this Agreement shall be binding upon and shall inure to the benefit of the
parties and their respective heirs, legatees, devisees, personal
representatives, successors and assigns.
     9.2. Modification and Waiver. Except as otherwise provided below, no
provision of this Agreement may be modified, waived, or discharged unless such
waiver, modification or discharge is duly approved by the Board and is agreed to
in writing by the Executive and such officer(s) as may be specifically
authorized by the Board to effect it. Notwithstanding the foregoing, in the
event that the provisions of the Company’s Corporate Governance Guidelines
related to executive employment agreements are revised during the Employment
Term, the Company may make changes to this Agreement, without the consent of the
Executive, in order to conform this Agreement with such revised Guidelines. No
waiver by any party of any breach by any other party of, or of compliance with,
any term or condition of this Agreement to be performed by any other party, at
any time, shall constitute a waiver of similar or dissimilar terms or conditions
at that time or at any prior or subsequent time.
     9.3. Entire Agreement. This Agreement embodies the entire understanding of
the parties hereof, and supersedes all other oral or written agreements or
understandings between them regarding the subject matter hereof. No agreement or
representation, oral or otherwise, express or implied, with respect to the
subject matter of this Agreement, has been made by either party which is not set
forth expressly in this Agreement.
     9.4. Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Illinois other than the conflict of laws provision thereof.
     9.5. Consent to Jurisdiction and Service of Process.
          (a) Disputes Other Than Those Under Section 8. In the event of any
dispute relating to this Agreement, other than a dispute relating solely to
Section 8, the parties shall use their best efforts to settle the dispute,
claim, question, or disagreement. To this effect, they shall consult and
negotiate with each other in good faith and, recognizing their mutual interests,
attempt to reach a just and equitable solution satisfactory to both parties. If
such a dispute cannot be settled through negotiation, the parties agree first to
try in good faith to settle the dispute by mediation administered by the
American Arbitration Association under its Commercial Mediation Rules before
resorting to arbitration, litigation, or some other dispute resolution
procedure. If the parties do not reach such solution through negotiation or
mediation within a period of sixty (60) days, then, upon notice by either party
to the other, all disputes, claims, questions, or differences shall be finally
settled by arbitration administered by the American Arbitration Association in
accordance with the provisions of its Commercial Arbitration Rules. The
arbitrator shall be selected by agreement of the parties or, if they do not
agree on an arbitrator within thirty (30) days after either party has notified
the other of his or its desire to have the question settled by arbitration, then
the arbitrator

26



--------------------------------------------------------------------------------



 



shall be selected pursuant to the procedures of the American Arbitration
Association (the “AAA”) in Pittsburgh, Pennsylvania, The determination reached
in such arbitration shall be final and binding on all parties. Enforcement of
the determination by such arbitrator may be sought in any court of competent
jurisdiction. Unless otherwise agreed by the parties, any such arbitration shall
take place in Pittsburgh, Pennsylvania, and shall be conducted in accordance
with the Commercial Arbitration Rules of the AAA.
          (b) Disputes Under Section 8. In the event of any dispute, controversy
or claim between the Company and the Executive arising out of or relating to the
interpretation, application or enforcement of the provisions of Section 8, the
Company and the Executive agree and consent to the personal jurisdiction of the
County Courts in Allegheny County, Pennsylvania and/or the United States
District Court for the Western District of Pennsylvania for resolution of the
dispute, controversy or claim, and that those courts, and only those courts,
shall have exclusive jurisdiction to determine any dispute, controversy or claim
related to, arising under or in connection with Section 8 of this Agreement. The
Company and the Executive also agree that those courts are convenient forums for
the parties to any such dispute, controversy or claim and for any potential
witnesses and that process issued out of any such court or in accordance with
the rules of practice of that court may be served by mail or other forms of
substituted service to the Company at the address of its principal executive
offices and to the Executive at his last known address as reflected in the
Company’s records.
     9.6. Withholding of Taxes. The Company shall withhold from any amounts
payable under the Agreement all federal, state, local or other taxes as legally
shall be required to be withheld.
     9.7. Notice. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered by hand, mailed within the continental United States by first class
certified mail, return receipt requested, postage prepaid or sent via a
nationally-recognized overnight courier or by facsimile transmission, addressed
as follows:
          (a) to the Company, to:
WESCO International, Inc.
Suite 700
225 West Station Square Drive
Pittsburgh, PA 15219
Attention: Law Department
          (b) to the Executive, to:

27



--------------------------------------------------------------------------------



 



Addresses may be changed by written notice sent to the other party at the last
recorded address of that party.
     9.8. Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.
     9.9. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.
     9.10. Headinqs. The headings used in this Agreement are for convenience
only, do not constitute a part of the Agreement, and shall not be deemed to
limit, characterize, or affect in any way the provisions of the Agreement, and
all provisions of the Agreement shall be construed as if no headings had been
used in the Agreement.
     9.11. Construction. As used in this Agreement, unless the context otherwise
requires: (a) the terms defined herein shall have the meanings set forth herein
for all purposes; (b) references to “Section” are to a section hereof; (c)
“include,” “includes” and “including" are deemed to be followed by “without
limitation” whether or not they are in fact followed by such words or words of
like import; (d) “writing,” “written” and comparable terms refer to printing,
typing, lithography and other means of reproducing words in a visible form; (e)
“hereof,” “herein,” “hereunder” and comparable terms refer to the entirety of
this Agreement and not to any particular section or other subdivision hereof or
attachment hereto; (f) references to any gender include references to all
genders; and (g) references to any agreement or other instrument or statute or
regulation are referred to as amended or supplemented from time to time (and, in
the case of a statute or regulation, to any successor provision).
     IN WITNESS WHEREOF, the parties have duly executed this Agreement on the
date and year first above written.

     
 
  COMMUNICATIONS SUPPLY CORPORATION
 
   
 
   
 
   
 
  By:
 
  Title:
 
   
 
  EXECUTIVE:
 
   
 
     
 
  Steven J. Riordan

28



--------------------------------------------------------------------------------



 



     
 
  WESCO DISTRIBUTION, INC.
 
   
 
   
 
  By:
 
  Title:

29